Title: John D. Vaughan to Thomas Jefferson, 30 November 1816
From: Vaughan, John Dickinson
To: Jefferson, Thomas


          
            Honoured Sir
            Pittsburgh Pennsylvania Nov. 30th 1816.
          
          I fear you will think me bold in thus addressing a gentleman who does not know me; and who perhaps has never seen me. But y upon your benevolence and your intimacy with my father, Doctor John Vaughan of Wilmington Delaware I rely. Sir upon this ground I am emboldened to write to you and ask a favour which if granted shall never be forgotten. I wish to enter the Navy and I solicit you Sir to speak to the Secretary thereof in my behalf. I am at present studying medicine with an uncle in this place. I have just completed my fifteenth year, am very healthy and I hope I will not be a disgrace to the Navy. I presume there are no persons in this place who have any influance with Government but I have no doubt any of the Gentlemen from Delaware or Peter Little of Baltimore would speak favourably of me. But if you  will be so kind as to speak to the Secretary of the Navy in my behalf and let me know as soon as convenient I shall ever remember you with Gratitude. Believe Honourable Sir that nothing but circumstances under which I labour, your friendship for my father, my ardent desire to enter the Navy and my high opinion of your benevolence could have prevailed upon me to have thus addressed you and ask a favour which I have no just  right to expect.
          
            With the most profound sentiments of respect I subscribe myself.
            Your most obedient  Humble Servant
            John D. Vaughan
          
         
          
   
   Who died in 1807.


          
   
   A distant relation.


          
   
   Under the patronage of a gentleman of your standing I cannot fail.


        